PAT CANNON, Circuit Judge.
This cause came on to be heard after due notice with argument of counsel on the defendants’ motion to dismiss.
The court finds that the complaint fails to allege that its property has been assessed in excess of actual full cash value, further that the plaintiff has not complied with provisions of §196.01, Florida Statutes, set forth below —
“ . . . provided that the complainant shall in every case tender into court and file with the complaint the full amount of any such tax, assessment or toll which he shall admit to be legal and due by him, or file with the complaint a receipt showing payment of the same prior to the institution of the suit.”
The defective complaint cannot be cured by amendment at this late date. The motion to dismiss is well taken, and it is ordered, adjudged and decreed that the plaintiff’s complaint in this cause be and the same is hereby dismissed, with prejudice, and at the cost of plaintiff.